DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/080814 filed 11/09/2018, which claims the benefit of the priority of European Patent Application No. 17201002.7 filed 11/10/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 11/30/2021, 01/10/2022, and 12/17/2021 have been considered by the examiner.

Specification - Withdrawn
The objection to the disclosure is withdrawn in view of applicants’ amendment.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn because claim 35 is cancelled. 
Double Patenting - Withdrawn
The rejection of claims 26, 29-32, 36-37, 40, 41, 44, and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 29-36, 40, 42, 44, 46-48 of copending Application No. 16/468,051 (PGPub. 2019/0336576) is withdrawn in view of Applicant cancellation of the claims.

Claim Status
Claims 26-45 have now been canceled. Applicant added new claims 46-64. 
Claims 46-64 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the method according to claim 61 wherein said method prevents or reduces the risk of a cytokine storm" in claim 63 line 1 and 2. Claim 61 depends on . There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 47, 49, 50, 51, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Baricelli et al. (J. Pediatr. (Rio J). 2015; 91(1): 36-43) –IDS 08/25/2020, Stoy (PhD thesis, 2012) –IDS 08/25/2020 and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304) and Kanda et al. (J. of Leuk. Biol. 89: 935-944, 2011).

nd paragraph, line 1-3). Baricelli further discloses that the beta defensin-2 levels were higher in colostrum (n = 61) than in mature milk samples (n = 39), as follows: median and range, 8.52 (2.6-16.3) μg/ml versus 0.97 (0.22-3.78) (“Results” section, 2nd paragraph, line 1-3). Baricelli discloses that breastfeeding provides protection against necrotizing enterocolitis, gastrointestinal infection, and respiratory infections in the newborn (discussion section, line 5-6).
Baricelli does not disclose that administration was in preterm infants and does not teach the method of increasing IL-22.
Stoy discloses that that necrotizing enterocolitis (NEC) is primarily seen in preterm infants and further discloses that mother’s milk has protective effect against NEC (summary). In preterm piglet model of NEC, oral administration of bovine colostrum (BC) was found to restore intestinal dysfunction and reduce a proinflammatory response (summary). Stoy further discloses that some of the immunological and antimicrobial factors found in colostrum includes beta defensin -1 (page 23, Table 4).
Both Baricelli and Stoy do not explicitly disclose that the patients were administered hBD-2. However, both references disclose that colostrum comprises high concentration of hBD-2. In addition, as evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Therefore, colostrum comprises the instant human beta and there is an expectation that administration of colostrum to preterm infants, comprises administering human beta defensin such as Hbd-2. 
nd paragraph, Line 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baricelli, Stoy and Kanda and use the instant defensin such as HD-5 and Hdb-2, to increase IL-22 because Stoy discloses that colostrum comprises beta defensin and was successfully administered to infants to restore intestinal dysfunction and reduce a proinflammatory response (summary) and further, Kanda discloses that HBD-2 is known to increase the levels of IL-22 (Abstract, page 942, left col. 2nd paragraph, Line 1-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using defensin peptides such as HBD-2 to increase IL-22 in infants because Stoy teaches that colostrum, which has high levels of beta defensins has been successfully administered to infants and Kanda teaches that levels of IL-22 were increased with HBD-2 (Abstract, page 942, left col. 2nd paragraph, Line 1-11). The disclosures render obvious the instant claim 46.
Regarding claims 47 and 49, Baricelli as evidenced by Armogida disclose that the colostrum comprises HBD-2 (abstract) hence it would be obvious to use HBD-2 as the antimicrobial peptide.
Regarding claim 50 and 51, Baricelli discloses that the colostrum comprises HBD-2 (abstract) and Armogida evidences that colostrum contains high level of HBD-2 and some HD-5 hence it would be obvious to use a composition that comprises HBD-2 and HD-5.
.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Baricelli et al. (J. Pediatr. (Rio J). 2015; 91(1): 36-43) –IDS 08/25/2020, Stoy (PhD thesis, 2012) –IDS 08/25/2020 and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004;25(5):297-304) and Shing et al. (Journal of Interferon & Cytokine Research. 2009. 37-44).
The teachings of Baricelli and Stoy are disclosed above and incorporated herein by reference.
Baricelli does not teach the method of reducing IL-6.
Shing et al. discloses that Bovine colostrum has been shown to influence the cytokine production of bovine leukocytes (abstract). Shing further discloses that colostrum inhibited IL-6 (Abstract; page 43, left col. Line 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baricelli, Stoy and Shing and use the instant defensin such as HD-5 and Hdb-2, to reduce IL-6 because Stoy discloses that colostrum comprises beta defensin and was successfully administered to infants to restore intestinal dysfunction and reduce a proinflammatory response (summary) and further, Shing discloses that colostrum is known to reduce the levels of IL-6 (Abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using defensin peptides such as HBD-2 to reduce IL-6 in infants because Stoy teaches that colostrum, which has high levels of beta defensins has been successfully administered to infants and Shing .

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Baricelli et al. (J. Pediatr. (Rio J). 2015; 91(1): 36-43) –IDS 08/25/2020, Stoy (PhD thesis, 2012) –IDS 08/25/2020 and as evidenced by Armogida et al. (Allergy Asthma Proc. Sep-Oct 2004; 25(5):297-304) and Buescher et al. (Pediatr. Res. 24: 14-19, 1988).
The teachings of Baricelli and Stoy are disclosed above and incorporated herein by reference.
Baricelli does not teach the method for decreasing myeloperoxidase activity.
Buescher discloses properties of human colostrum and further discloses that . Colostrum also suppressed myeloperoxidase activity and lysozyme activity (abstract; page 17, left col. Line 19-20).
Both Baricelli and Stoy do not explicitly disclose that the patients were administered hBD-2. However, both references disclose that colostrum comprises high concentration of hBD-2. In addition, as evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Therefore, colostrum comprises the instant human beta and there is an expectation that administration of colostrum to preterm infants comprises administering human beta such as Hbd-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baricelli, Stoy and Buescher and use the instant defensin such as HD-5 and Hdb-2, for decreasing myeloperoxidase activity because .

Claims 46, 48, 52-57, 60, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/007165 (hereinafter “the ‘165 publication”) in view of CN 105504063 (hereinafter “the ‘063 publication”), WO 2014/165105 (hereinafter “the ‘105 publication”) and Kanda et al. (J. of Leuk. Biol. 89: 935-944, 2011)
The teachings of CN 105504063 A are based on the English language translation obtained by Espacenet and the citations are to this English language translation.

 ‘165 teaches the use of mammalian beta defensins for the treatment of an inflammatory disease or disorder such as respiratory distress-syndrome (ARDS) and respiratory diseases (claim 1; page 10, line 18; page 12, line 14). ‘165 further teaches that human beta defensin is human beta defensin 1, human beta defensin 2, human beta defensin 3, or human 
‘165 does not teach that the antimicrobial peptide further comprising an additional moiety as disclosed in claim 33 and does not disclose the frequency of administration and ‘165 does not teach the method of increasing IL-22.
‘063 teaches defensin-albumin anti-tumor fusion protein comprising the following structure: defensin HBD2-connecting peptide (G4S) 2-human serum albumin HSA (page 2, 2nd paragraph, line 1-5). ‘063 teaches that albumin has a high molecular weight of 68kDa making it the choice as a drug delivery carrier (page 1, 3rd paragraph, line 1-4).
With regards to the frequency of administration, ‘105 teaches that the infant may receive treatments every 3 hours (8 treatments per day; 2 doses per treatment) of oropharyngeal mother's milk daily, for a period of 9 weeks (63 days) until the infant reaches a post- conceptional age of 32 weeks; the earliest time when per oral feedings can be safely initiated for a preterm infant [0009]. ‘105 further discloses that if an infant is too clinically-unstable to begin per oral feeds at this time, the treatment period would be prolonged further and more doses would need to be prepared daily [0009]. ‘105 further discloses that the dose can be adjusted based on the infant's gestational age and birth weight [0029]. ‘105 teaches that the method leads to a decreased length of hospitalization, enhanced maturation of oral feeding skills, improved growth, and enhanced breastfeeding outcomes [0006].
nd paragraph, Line 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘165 with ‘063, ‘105 and Kanda and use the human beta defensin peptide which further comprise an additional moiety such as albumin as disclosed by ‘063 and further use it for increasing IL-22 because ‘063 discloses that albumin has a high molecular weight of 68kDa making it the choice as a drug delivery carrier and Kanda discloses that the levels of IL-22 were increased with HBD-2. One of ordinary skill in the art would have been motivated to and would have had a reasonable expectation of success in modifying ‘165 with the teachings of ‘063 and ‘105 and modify and administer the defensin peptide in frequencies disclosed by ‘105 because the method of ‘105 leads to a decreased length of hospitalization, enhanced maturation of oral feeding skills, improved growth, and enhanced breastfeeding outcomes.
Regarding claim 48, ‘165 teaches that mammal beta defensin is administered at a daily dosage of from about 0.001 mg/kg body weight to about 10 mg/kg body weight, preferably from about 0.01 mg/kg body weight to about 10 mg/kg body weight (claim 4), which falls within the claimed range of 0.1mg defensin/kg body weight to about 10 mg defensin/kg body weight.
Regarding claims 52 and 53, ‘063 teaches that the HBD2 is connected to human serum albumin (abstract) which because of the molecular weight may be a half-life extending moiety.
Regarding claim 54, ‘165 teaches that the composition can administered alone or in combination with glucocorticoids (page 12, line 19-20).

Regarding claim 57, ‘165 does not explicitly disclose that the composition comprising the peptide was administered to prior to giving birth but discloses that the composition is administered as a prophylaxis (page 10, line 5-7) which reads on the instant claim 39 thus rendering the claim obvious.
Regarding claim 60, ‘165 teaches that the compositions were administered by conventional route, including enterally (e.g., buccal, oral, nasal, rectal), parenterally (e.g., intravenous, intracranial, intraperitoneal, subcutaneous, or intramuscular), or topically (e.g., epicutaneous, intranasal, or intratracheal) (page 10, line 25-27).
Regarding claim 61, ‘165 teaches that the compositions can also be formulated as pills, capsules, granules, tablets (coated or uncoated), (injectable) solutions, solid solutions, suspensions, dispersions, solid dispersions (e.g., in the form of ampoules, vials, creams, gels, 
Regarding claim 63, ‘165 teaches that HBD-2 helps in the reduction of pro-inflammatory cytokines (page 4, line 11-14). There is therefore an expectation that HBD-2 reduces the risk of a cytokine storm rendering obvious the instant claim.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Colostrum and breast milk in general contain a variety of compounds evidenced both by the large number of mediators of the immune system identified by Armogida and Stoy as highlighted in the below discussions directed to each of the previously cited references. Based on the documents it is not clear whether the positive effects observed by any previously cited reference is a result of specific defensins, other compounds, or the combination of multiple constituents in bovine colostrum. Applicant further argues that the formulation of defensin to preterm infants disclosed by respectively '105 and Stoy differs significantly from the formulations of the present application as the cited references have concentrations being limited to those found in drinkable breast milk, which may or may not have any particular bioactive effect at that concentration. The dosage in colostrum and breast milk has a natural maximum, the point of saturation for the preterm infant. Applicant argues that Stoy and Kjaer discloses administration every 3 hour (8 times a day). The current application discloses administration once a day and up to three times a day [p. 39, 1. 3]. The examples disclosed describe administration once a day. Applicant submits, that it is favorable to administer defensin once a day, as this simplifies the administration. Applicant further each of the references individually and further concludes that no teaching of the present claimed methods for increasing IL-22, reducing IL-6 or decreasing myeloperoxidase activity in a preterm infant, comprising administration of defensins selected from the group consisting of hBD1, hBD2, truncated hBD2, hBD4, HDS, HD6, and functionally equivalent variants of hBD1, hBD2, truncated hBD2, hBD4, HDS or HD6 as recited in present claims 46, 62 and 64 respectively, is taught in any of the cited references. As such, all presently presented claims are novel and non- obvious over the cited references alone or in combination.
The arguments presented above have been fully considered but are not persuasive because there is numerous prior art as well as art filed after the effective filing date that support that colostrum contains high levels of beta defensin. The Examiner notes that both Baricelli and Stoy disclose that colostrum comprises high concentration of hBD-2. In addition, as evidenced by Armogida, colostrum contains a high concentration of hBD-2 and further contains HD-5 (abstract). Furthermore, Meade et al. (Front. Immunol., 25 January 2019) (reference cited by Examiner to rebut Applicant arguments) discloses that β-defensin-2 (HBD2) is expressed in human breast milk and was found to be significantly higher in colostrum samples. There is enough literature that discloses high concentrations of beta defensin in colostrum. Furthermore, the instant specification discloses that colostrum comprises beta defensin peptides (……). In addition, Stoy discloses that colostrum was used to treat NEC a condition that was claimed to be treated by beta defensin in the now cancelled instant claims. Indeed, one of ordinary skill in the art would be motivated to try and use HBD2 and HD5 (peptides that were In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The arguments are therefore unpersuasive.

Conclusion
Claims 46-64 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615